Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 03/02/2022, have been entered and made of record.

Claims 1-19 are pending with claims 2-7, 9-11, 13-14, and 16-19 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 03/02/2022 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.

Summary of Arguments (Emphasis Added):

A. Regarding claim 1 rejected under 35 USC. § l02(b) as being anticipated by Hollirnan, Applicants disagree with the rejection as follows:
I. The physician’s analysis/diagnosis processing (i.e. the reviewing and annotating images at the mobile device 150) disclosed by Holla cannot be fairly said to correspond with “processing at least one raw image dataset”. See Remarks, p. 11-12 of 18.
II. The physician’s mobile handheld device disclosed by Holla cannot be fairly said to correspond with “an imaging device of a mobile unit” recited in claim 1 because Holla is completely silent on collecting the patient data from the patient via the physician’s mobile handled device. See Remarks, p. 12-15 of 18.
III. The mobile web server 131 disclosed by Holla cannot be fairly said to correspond with the “data server” recited in claim 1 because Holla is completely silent on "storing at least one
of the at least one raw image dataset, the processed image dataset and the reduced image dataset on a data server, the data server being part of the mobile unit and being connected to a network. See Remarks, p. 15-16 of 18.

B. Regarding claims 13 and 14 rejected under 35 USC. § l03 over Holla in view of obviousness, Applicants disagree with the rejection for reasons similar to independent claim 1. See Remarks, p. 17 of 18.


Examiner’s Response (Emphasis Added):

A. Regarding the arguments for claim 1, Examiner respectfully disagrees as follows:
Holla [Fig. 1, 2 (cont.), 9] discloses mobile units (e.g.  Ambulance 101, Air-ambulance 102 or Physician Handheld 150) with imaging/photographing capabilities [Fig. 9: Patent Data Capture ‘903’; para. 0041, 0046, 0098]. Holla also discloses the server processes (e.g. Resize) original images (i.e. raw images) [Fig. 8, 10: ‘Resize Selected Image’ 1004; Reformat 1006; para. 0103, 0151]. Holla further discloses the physician’s handheld device processes (e.g. ‘The format of the data may also be optimized … using processing software operating on … the handheld device itself’) [para. 0042; 0143: ‘annotate the patient’s file’].

I. Therefore, Holla discloses “processing (e.g. resizing by the server [Fig. 8, 10; para. 0103, 0151] or ‘The format of the data may also be optimized’, annotating or highlighting by the physician handheld device [Fig. 11, para. 0042, 0143]) at least one raw image dataset”.

II. Holla discloses “an imaging device of a mobile unit” [Fig. 1: Ambulance 101, Air-Ambulance 102, or Physician Handheld 150]. The Ambulance collects the patient data  [Fig. 9: ‘902’ and ‘903’]  recited in claim 1. Holla also discloses the Physician Handheld collects patient data [Fig. 2: ‘Data Uploaded … For Download by Mobile Device’ 237]. Therefore, Holla discloses that a mobile unit collects the patient data recited in claim 1.

III. Holla discloses that ‘These images may be stored in a database located either inside the console 120 or outside of the console such as in a DICOM server 112’ [Fig. 2, 3; para. 0097] and that ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored [para. 0100]. Therefore, Holla discloses "storing at least one
of the at least one raw image dataset, the processed image dataset and the reduced image dataset on a data server, the data server being part of the mobile unit and being connected to a network [Fig. 1-9].

B. Regarding the arguments for claims 13 and 14, Examiner respectfully disagrees and provides discussions similar to independent claim 1 mentioned above.


Therefore, all claims 1-19 stand rejected. See the rejections below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4 and 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation is a new subject matter: “providing access to the remote expert a higher priority than the upload to the central server” because the Specification [para. 0151] discloses explicitly otherwise “the access of the remote expert is given priority over the uploading to the central server”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-3, 6 and 18 rejected under 35 U.S.C. 102(b) as being anticipated by Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020]

Regarding claim 1, Holla meets the claim limitations as follows:
A method for providing at least one image dataset, the method comprising [Fig. 1-8: illustrations of a mobile system for communicating medical information from mobile units ‘101’, and ‘102’ to a mobile physician’s handheld device ‘150’]: 

processing [Fig. 1, 2 (cont.), 9; para. 0090 describes the physician’s analysis/diagnosis processing; para. 0040-0041: describe processing patient data on the servers; Fig. 8, 10: ‘Resize Selected Image’ 1004; Reformat 1006; para. 0103, 0151] at least one raw image dataset (e.g. ‘still or moving images’ or ‘photograph’) [Fig. 9; para. 0040-0041, 0095-0096: describing various types of image data], acquired from a patient by an imaging device of a mobile unit (i.e. the mobile units ‘101’ or ‘102’ or  the physician handheld ‘150’) [Fig. 1, 2: Analysis/Diagnosis ‘263’, Fig. 3 (cont.): Downloads Image Data ‘333’], to create a processed image dataset (i.e. the physician’s response) [para. 0040-0041: ‘The data may be processed … in order to minimize file sizes’; para. 0090-0092: ‘enter annotations at various sections of the data sent’];

generating a reduced image dataset by reducing an amount of data of the processed image dataset (e.g. ‘Resize’ or ‘The format of the data may also be optimized … using processing software operating on … the handheld device itself’) [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0042, 0103, 0143: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)]; and 

storing at least one of the at least one raw image dataset, the processed image dataset and the reduced image dataset on a data server (e.g. server 131) [Fig. 1, 2, 3, para. 0097, 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], the data server being part of the mobile unit and being connected to a network [Fig. 1: network ‘121’ or ‘140’; para. 0040, 0048: ‘transmission to the physician’s handheld device ‘150’ … via a cellular network SMS server 132’].


Regarding claim 2, Holla meets the claim limitations as follows:
The method of claim 1, further comprising: providing a remote expert (e.g. physicians, doctors, or nurses of the handheld device ‘150’) access to the data server [Fig. 1, 2, 3; para. 0083-0084, 0100: ‘to be accessed by the mobile device 150]:


Regarding claim 3, Holla meets the claim limitations as follows: 
The method of claim 2, wherein the network is the internet [Fig. 1: network ‘121’ and ‘140’], and the method further comprises: receiving, by the remote expert (i.e. physician, doctor or nurses) [Fig. 1: ‘150’] access to the data server via a cellular phone network [Fig. 1: ‘140’; para. 0040, 0048, 0100: ‘transmission to the physician’s handheld device ‘150’ … via a cellular network SMS server 132’].


Regarding claim 6, Holla meets the claim limitations as follows: 
The method of claim 2, further comprising: checking, by a first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], for electronic medical records [Fig. 9: ECG, Vital Signs, Photograph etc. ‘903’; para. 0048, 0184: ‘automatic selection’] of the patient being examined on at least one central server (i.e. Hospital Data Interchange Server) [para. 0045-0048 describing ‘medical data may be collected’ from mobile units 101 or 102 or a ‘data collection device 101, 102, 103’ to a ‘user control 120’ via Ethernet/Internet]; storing [para. 0047, 0100 disclosing medical data stored on the server], by the first computer device, the electronic medical records on the data server [para. 0045-0048: ‘Medical data can be sent from the console 120 … to a server 130 … to a physician’s mobile handheld device 150’]; and providing access [Note: when wireless communication is established, access must be given] to the electronic medical records to the remote expert and to operators of the mobile units.


Regarding claim 18, Holla meets the claim limitations as follows: 
The method of claim 3, further comprising: checking, by a first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4], for electronic medical records [Fig. 9: ECG, Vital Signs, Photograph etc. ‘903’; para. 0048, 0184: ‘automatic selection’] of the patient being examined on at least one central server (i.e. Hospital Data Interchange Server) [para. 0045-0048 describing ‘medical data may be collected’ from mobile units 101 or 102 or a ‘data collection device 101, 102, 103’ to a ‘user control 120’ via Ethernet/Internet]; storing [para. 0047, 0100 disclosing medical data stored on the server], by the first computer device, the electronic medical records on the data server [para. 0045-0048: ‘Medical data can be sent from the console 120 … to a server 130 … to a physician’s mobile handheld device 150’]; and providing access [Note: when wireless communication is established, access must be given] to the electronic medical records to the remote expert and to operators of the mobile units.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-5 and 16-17 rejected under 35 U.S.C. 103(a) as being unpatentable over Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020] in view of Crowley et al. (“Crowley”) [U.S Patent Application Pub. 2015/0121523 A1]

Regarding claim 4, Holla in view of obviousness meets the claim limitations as follows: 
The method of claim 2, further comprising: uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] in parallel [Fig. 1 discloses a network ‘121’ between the data server ‘130’ and the Hospital Data Interchange Server and another network ‘140’ between the data server ’130’ and the remote expert’s handheld ‘150’, thereby teaches the “uploading” data to the central server is in parallel to ‘providing access” to the remote expert’s handheld] to providing access to the remote expert; and providing access to the remote expert at a higher priority than the upload to the central server [Fig. 13, 14: ; para. 0106, 0174, 0175: describing ‘wait times used by the console and the server’ can be set. For emergency, a ‘high priority message, signifying to …, handheld software that long wait time cannot be accommodated’].
Holla does not disclose explicitly the following claim limitations (emphasis added):
providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Crowley discloses the deficient claim as follows: 
providing access to the remote expert at a higher priority than the upload to the central server [para. 0049, 0065: ‘the server 150 may give threat assessments a higher priority when it comes to routing the request to a remote expert 131’].
Holla and Crowley are combinable because they are from the same field of prioritizing data access based on a location and type of receiver.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Holla and Crowley as motivation to route data to a remote expert  (i.e. threat assessment) than to upload the data to the central server (i.e. saving). See MPEP 2143 I (G).


Regarding claim 5, Holla meets the claim limitations as follows: 
The method of claim 4, wherein the processing the at least one raw image dataset includes creating the processed image dataset (i.e. the physician’s response) [para. 0090-002: ‘enter annotations at various sections of the data sent’], to include at least one of a relatively lower resolution [Fig. 8; para. 0130, 0148: describe ‘sub-sampling the image … for transmission that appropriately suit the handheld device’s screen resolution’] than the at least one raw image dataset, or a relatively smaller field of view in at least one image (e.g. Resize) [Fig. 10: disclosing image ‘1014’ has smaller field than ‘1010’], direction than the at least one raw image dataset, and the method further includes providing access to the processed image dataset [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0103: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)] to the remote expert.

Regarding claim 16, Holla in view of obviousness meets the claim limitations as follows: 
The method of claim 3, further comprising: uploading, by the data server, at least one of the at least one raw image dataset or the processed image dataset to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] in parallel [Fig. 1 discloses a network ‘121’ between the data server ‘130’ and the Hospital Data Interchange Server and another network ‘140’ between the data server ’130’ and the remote expert’s handheld ‘150’, thereby teaches the “uploading” data to the central server is in parallel to ‘providing access” to the remote expert’s handheld] to providing access to the remote expert; and providing access to the remote expert at a higher priority than the upload to the central server [Fig. 13, 14: ; para. 0106, 0174, 0175: describing ‘wait times used by the console and the server’ can be set. For emergency, a ‘high priority message, signifying to …, handheld software that long wait time cannot be accommodated’].
Holla does not disclose explicitly the following claim limitations (emphasis added):
providing access to the remote expert at a higher priority than the upload to the central server.
However in the same field of endeavor Crowley discloses the deficient claim as follows: 
providing access to the remote expert at a higher priority than the upload to the central server [para. 0049, 0065: ‘the server 150 may give threat assessments a higher priority when it comes to routing the request to a remote expert 131’].
Holla and Crowley are combinable because they are from the same field of prioritizing data access based on a location and type of receiver.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Holla and Crowley as motivation to route data to a remote expert  (i.e. threat assessment) than to upload the data to the central server (i.e. saving). See MPEP 2143 I (G).


Regarding claim 17, Holla meets the claim limitations as follows: 
The method of claim 16, wherein the processing the at least one raw image dataset includes creating the processed image dataset (i.e. the physician’s response) [para. 0090-002: ‘enter annotations at various sections of the data sent’], the processed image dataset to include at least one of a relatively lower resolution [Fig. 8; para. 0130, 0148: describe ‘sub-sampling the image … for transmission that appropriately suit the handheld device’s screen resolution’] than the at least one raw image dataset, or a relatively smaller field of view in at least one image direction (e.g. Resize) [Fig. 10: disclosing image ‘1014’ has smaller field than ‘1010’] than the at least one raw image dataset, and the method further includes providing access to the processed image dataset [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0103: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)] to the remote expert (i.e. handheld 150) [Fig. 1-4].


Claims 7-9, 11-15 and 19 rejected under 35 U.S.C. 103(a) as being unpatentable over Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1 provided in IDS filed on 09/22/2020] in view of obviousness.

Regarding claim 7, Holla in view of obviousness meets the claim limitations as follows:
The method of claim 1, further comprising registering the patient is registered at first at a first computer device [Fig. 9 shows ‘Data is transmitted to Hospital of Choice 904’, Fig. 1, 2 show Data Collected 230 and 231; Fig. 3: Nurse selects patient’s medical records ‘311’. Fig. 18: ‘Patient SSN’ obviously teaches ‘the patient is registered the computer 102’; para. 0031: ‘patients’ personal identity’]; and registering, by the first computer device, the patient at further computer devices (e.g. the computers of mobile server ‘131’) located in the mobile unit [Fig. 4: Server obtains list of Patients and ID’s ‘431’; para. 0115: obviously suggests the user console registering the patient to the mobile server];


Regarding claim 8, Holla in view of obviousness meets the claim limitations as follows:
The method of claim 7, wherein the first computer device is a portable computer device [Fig. 1: user console ‘120’ is portable].
                              

Regarding claim 9, Holla in view of obviousness meets the claim limitations as follows:
The method of claim 7, further comprising: uploading, by the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], further electronic medical records of the patient from the computer devices (e.g. the computers of mobile server ‘131’) to a central server (i.e. ‘Hospital Data Interchange Server’ or database) [Fig. 1; para. 0045, 0048, 0050: ‘physician’s diagnosis and orders may be transmitted back to the user console 120 at a medical facility (i.e. Hospital)’] after the patient is registered (i.e. ‘patients’ personal identity’) [Fig. 18; para. 0031] at the further computer devices (e.g. the computers of mobile server ‘131’) [Fig. 9: ‘Call back is registered on system’; para. 0034: ‘accessed by registered physicians’].


Regarding claim 11, Holla in view of obviousness meets the claim limitations as follows:
A non-transitory computer-readable data storage medium storing programming instructions, the storage medium being loaded into a main memory of a data server (i.e. the data server 131) [Fig. 1, 2], the programming instructions configured to cause the data server to carry out the method of claim 1 when executed by the data server [para. 0084, 0140 disclose ‘the data server 131 … configured by software, on a case-by-case basis using known programming techniques’ and ‘programmed with executable software’. It’s obvious to construe that the software loaded into a main memory of the data server].


Regarding claim 12, Holla in view of obviousness meets the claim limitations as follows:
A non-transitory computer program product for controlling a data server of a mobile imaging device, storing computer instructions which, when executed, are configured to cause the data server to carry out the method of claim 1 [para. 0084, 0140 disclose ‘the data server 131 … configured by software, on a case-by-case basis using known programming techniques’ and ‘programmed with executable software’. It’s obvious to teach “storing computer instructions”].


Regarding claim 13, Holla in view of obviousness meets the claim limitations as follows:
A data server, the data server comprising: a memory; and a central processing unit (CPU) having access to the memory [para. 0054-0055: ‘the server 130 … integrated into or exist as a software program (i.e. memory) that resides with a processor (i.e. CPU with memory). Note: one ordinarily skilled in the art would understand a software program in a processor as software executed in CPU with memory], 
the data server being connected via a data connection to an imaging device (e.g. Physician handheld ‘150’, Servers 103, 110-113) [para. 0054-0055: ‘the server 130 … a processor coupled or integral to a medical imaging system’; Fig. 1] for acquiring raw image datasets (i.e. the physician handheld ‘150’) [Fig. 1: ‘150’, Fig. 2 (cont.): Analysis/Diagnosis ‘263’, Fig. 3 (cont.): Downloads Image Data ‘333’], and being connected to a network [Fig. 1: networks 121, 140], 
the CPU being configured to process the raw image datasets acquired, to create processed image datasets (i.e. the physician’s response) [para. 0090-0092: ‘enter annotations at various sections of the data sent’], and the memory being configured to store image datasets, 
wherein the CPU, in conjunction with the memory of the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], is configured to process at least processing at least one raw image dataset, acquired from a patient by an imaging device of a mobile unit [Fig. 1: Servers 103, 110-113], to create a processed image dataset (i.e. the physician’s response) [para. 0090-0092: ‘enter annotations at various sections of the data sent’], 
generate a reduced image dataset by reducing an amount of data of the processed image dataset (e.g. Resize) [Fig. 10: ‘1004’, ‘1014’; para. 0041, 0103: ‘minimize file sizes’; para. 0158: disclosing ‘an image request’ from the handheld device for transmission of the ‘desired image portion’ (i.e. reduced image)], and 
store at least one of the at least one raw image dataset, the processed image dataset or the reduced image dataset on the data server (e.g. server 131) [Fig. 1, para. 0100: ‘At the data server 131, the image and message data are either transmitted to the mobile device 150 or are stored to be accessed by the mobile device 150’], the data server being part of the mobile unit [Fig. 1: network ‘121’ or ‘140’; para. 0040, 0048: ‘transmission to the physician’s handheld device ‘150’ … via a cellular network SMS server 132’].

Regarding claim 14, all claim limitations are set forth as claim 13 in the form of “An imaging device” and rejected as per discussion for claim 13.

Regarding claim 15, all claim limitations are set forth as claim 14 in the form of “A telemedicine systemRegar” and rejected as per discussion for claim 14.


Regarding claim 19, Holla in view of obviousness meets the claim limitations as follows:
The method of claim 7, further comprising: registering, by the first computer device (i.e. User Console ‘120’) Hospital Interchange Server ‘110’) [Fig. 1-4] registers the patient at an imaging device (i.e. Servers 103, 110-113) [Fig. 9 shows ‘Data is transmitted to Hospital of Choice 904’, Fig. 1, 2 show Data Collected 230 and 231; Fig. 3: Nurse selects patient’s medical records ‘311’. Fig. 18: ‘Patient SSN’ obviously teaches ‘the patient is registered the computer 102’; para. 0031: ‘patients’ personal identity’] located in the mobile unit.



Claim 10 rejected under 35 U.S.C. 103(a) as being unpatentable over Holla et al. (“Holla”) [U.S Patent Application Pub. 2008/0021834 A1] in view of Stein et al. (“Stein”) [US 2017/0300654 A1]

Regarding claim 10, Holla meets the claim limitations set forth in claim 9.
Holla does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 9, further comprising: uploading, by the data server, at least one of the at least one raw image dataset and the processed image dataset to a cloud server.
However in the same field of endeavor Stein discloses the deficient claim as follows: 
uploading, by the data server, at least one of the at least one raw image dataset and the processed image dataset to a cloud server [Fig. 1; para. 0145: ‘The operations center 120 … implemented as … (VDI) in the cloud’].
Holla and Stein are combinable because they are from the same field of mobile medicine systems.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Holla and Stein as motivation to include a cloud server.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488